Citation Nr: 0422213	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected bronchial asthma.

2.	Entitlement to service connection for sleep apnea, claimed 
as secondary to service-connected bronchial asthma.

3.	Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1991 to January 
1999.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent evaluation for bronchial asthma, effective 
May 14, 2001, and denied service connection for COPD and 
sleep apnea, both claimed as secondary to service-connected 
bronchial asthma.  The veteran filed a notice of disagreement 
(NOD) in October 2001 with the denials of service connection 
for COPD and sleep apnea, and the assigned evaluation of 30 
percent for bronchial asthma.  A statement of the case (SOC) 
was issued in November 2001, and was re-sent to the veteran's 
most recent address of record in October 2002.  The veteran 
filed a substantive appeal in November 2002.  

As the claim pertaining bronchial asthma involves a request 
for a higher initial evaluation following the grant of 
service connection, the Board will characterize this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability). 

The Board's decision denying service connection for COPD, as 
secondary to service-connected bronchial asthma, is set forth 
below.  The claims for secondary service connection for sleep 
apnea, for an initial evaluation in excess of 30 percent for 
bronchial asthma, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.    





FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for COPD, as 
secondary to bronchial asthma, has been accomplished.

2.	There is no competent and probative evidence that the 
veteran currently has COPD.  


CONCLUSION OF LAW

The criteria for service connection for COPD, as secondary to 
service-connected bronchial asthma, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection for COPD has been accomplished.

Through the November 2001 SOC and the RO's letters of May 
2001 and June 2001, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support the claim.  Pursuant to the RO's letters of 
May 2001 and June 2001, the veteran has also been afforded 
various opportunities to present evidence and argument in 
support of his claim.  The RO in its May 2001 letter informed 
the veteran that it was in the process of gathering and 
reviewing information pertaining to the claim on appeal, and 
that the veteran could assist in the development of his claim 
by furnishing all information requested by the RO, and 
notifying the RO of any changes in his contact information.  
In a June 2001 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, employment 
records, or other federal records, as well as requested that 
the veteran submit any evidence in his possession.  Through 
these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued an SOC explaining what was 
needed to substantiate the claim in November 2001, within a 
few short months after the August 2001 rating decision on 
appeal; this document was re-sent in October 2002, and the 
veteran was afforded the opportunity to respond.  Moreover, 
the RO specifically notified the veteran of the VCAA duties 
to notify and assist in its May 2001 and June 2001 letters.  
Thereafter, the veteran submitted treatment records from 
Renaissance Family Practice in Verona, Pennsylvania dated 
from July 1999 to May 2001, records from the University of 
Pittsburgh Medical Center (UMPC) dated from May 2000 to 
February 2001, an October 2000 personal statement that 
included copies of general clinical information from medical 
treatises regarding asthma and sleep apnea, and a record of 
a February 2001 sleep study conducted at Allegheny Valley 
Hospital in Natrona Heights, Pennsylvania.  The veteran has 
not identified any other pertinent treatment records or 
other evidence that has not yet been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board emphasizes that the there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  As indicated above, the 
veteran has furnished private treatment records, and the RO 
has obtained treatment records from the VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania, dated from July 1997 to 
August 1997; there is no indication that any addition VA or 
private records pertinent to the issue under consideration 
that has not been obtained.  Further, the RO has arranged for 
the veteran to undergo examination.  and has arranged for , 
and there is no indication that veteran has not indicated at 
any point during the pendency of the appeal that there are 
additional pertinent VA treatment records.  The RO has also 
scheduled the veteran for a VA examination.  Additionally, 
the veteran has been given opportunities to submit evidence 
to support his claims, and has submitted treatment records 
from Renaissance Family Practice dated from July 1999 to May 
2001, records from the UMPC in Pittsburgh dated from May 2000 
to February 2001, an October 2000 personal statement that 
included general clinical information regarding asthma and 
sleep apnea, and a record of a February 2001 sleep study 
conducted at Allegheny Valley Hospital.  Furthermore, neither 
the veteran nor his representative have identified, and the 
record does not otherwise indicate, any existing pertinent 
that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for service 
connection for COPD, claimed as secondary to service-
connected bronchial asthma.

II.	Background

The veteran served in the Navy from April 1991 to January 
1999.  The veteran's service medical records (SMRs) do not 
contain any specific references to an assessment or diagnosis 
of COPD.  

A January 1994 treatment report from the veteran's SMRs noted 
that he was undergoing an episode of pneumonia along with 
bronchitis, and a February 1994 record documented that this 
condition had resolved.  Thereafter, the veteran's service 
records documented his ongoing symptoms of and treatment for 
bronchial asthma.  A September 1998 Medical Board summary of 
the veteran's condition noted a diagnosis of bronchial asthma 
precipitated by changing environmental conditions, exercise 
and protective respirators and/or mask.  Also noted were his 
symptoms at that time of wheezing, particularly at night, 
shortness of breath after running approximately one mile and 
when aggravated by environmental conditions, pressure in the 
chest, cough, and chronic dyspnea.  An x-ray conducted at 
that time was normal, and pulmonary function tests showed a 
moderate obstructive ventilator defect that was unresponsive 
to inhaled steroids and bronchodilator therapy.  The Medical 
Board further determined in September 1998 that the veteran 
was unable to perform his job on board his ship as an 
Operations Specialist due to asthma aggravated by the above-
stated conditions, and that consequently he was medically 
unacceptable for duty.  

A July 1997 treatment report from the Pittsburgh VAMC listed 
the veteran's subjective report of a sore throat, cough with 
yellowish expectoration, and wheezing.  A chest x-ray showed 
a right lower lobe infiltrate.  A VA physician assessed the 
veteran as having pneumonia and bronchial asthma.  A July 
1997 x-ray report, apparently in reference to another x-ray 
of the veteran's chest, noted that his lung fields were 
clear, and that the visible bony framework of his chest was 
normal in appearance. An impression was provided of a normal 
chest.

Records from Renaissance Family Practice in Verona, 
Pennsylvania, dated from July 1999 to May 2001, document the 
veteran's ongoing symptoms of and treatment for bronchial 
asthma and sleep apnea.  

Records from the UMPC in Pittsburgh, dated from May 2000 to 
February 2001, document the veteran's repeated emergency room 
visits for treatment of his bronchial asthma, as well as a 
sleep study for purposes of evaluating his sleep apnea.  

In an October 2000 personal statement, the veteran provided 
copies of general clinical information regarding asthma and 
sleep apnea that had been transcribed from various medical 
treatises.

A February 2001 sleep study report from Allegheny Valley 
Hospital in Natrona Heights, Pennsylvania includes findings 
pertinent to the veteran's sleep apnea.   
On VA examination in July 2001, the veteran reported previous 
diagnoses of bronchial asthma and sleep apnea, and stated 
that he experienced symptoms of these conditions on an 
ongoing basis.  On physical examination, the veteran was able 
to walk the distance from the waiting area to the examining 
room of approximately 50 feet, with no shortness of breath, 
no assistive devices, no abnormal gait, no abnormal shoe 
wear, and no obvious deformities.  The chest was clear to 
auscultation bilaterally.  Pulmonary function tests (PFTs) 
revealed mild asthma.  The examiner diagnosed asthma, mild, 
exercise and environmentally induced.

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   

In this case, service connection must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  

The record includes no medical evidence that refers to any 
findings or diagnosis of COPD.  The above-mentioned VA and 
private medical records document at length the veteran's 
symptoms of and treatment for bronchial asthma and sleep 
apnea, but not for COPD.  Nor did the July 2001 VA examiner 
note that the veteran had COPD, or state that the veteran had 
any symptoms that could be related to COPD.  The veteran also 
has not alluded to the existence of any VA or private 
treatment and/or evaluation records that might provide 
competent and probative evidence that he presently has COPD.  

The Board has considered the veteran's assertions.  While the 
Board does not doubt the sincerity of his belief that he 
currently has COPD that is due to his service-connected 
bronchial asthma, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Under these circumstances, the service connection for COPD, 
as secondary to service-connected bronchial asthma, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD, as secondary to service-
connected bronchial asthma, is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection for sleep 
apnea, claimed as secondary to bronchial asthma, and for an 
initial evaluation in excess of 30 percent for bronchial 
asthma, is warranted.  

With respect to the veteran's claimed sleep apnea, the 
evidence of record includes two February 2001 sleep studies 
that were conducted at separate private facilities; in both 
instances, the veteran was diagnosed with sleep apnea.  On VA 
examination in July 2001, the veteran's past medical history 
and continuing subjective complaints of sleep apnea were 
noted; however, the examiner did not list any objective 
findings in relation to this claimed condition, or provide an 
opinion as to whether the veteran had such condition.  On 
this record, the Board finds that competent evidence that 
establishes whether the veteran, in fact, has sleep apnea, 
and if so, whether there is a medical relationship between 
such current condition and veteran's service-connected 
bronchial asthma would be helpful in resolving the claim on 
appeal.  

Additionally, with regard to the veteran's claim for a higher 
rating for service-connected bronchial asthma, on examination 
in July 2001, approximately two months after the effective 
date of the grant of service connection, a PFT revealed a 
Forced Expiratory Volume in one second (FEV-1) of 56 percent 
of predicted value, and a ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 97 
percent of predicted value.  The veteran has not undergone 
examination to assess the severity of his bronchial asthma 
since July 2001, and he has recently contended that his 
asthma has increased in its severity since the last 
examination.  Hence, further VA examination, with specific 
findings responsive to the applicable rating criteria, is 
needed to fully and fairly evaluate the claim for a higher 
evaluation at any point since the effective date of the grant 
of service connection.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate examination(s) at a VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the appropriate medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Pittsburgh VAMC from July 1997 to August 1997.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Pittsburgh VAMC since 
August 1997, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning any additional 
treatment from the UMPC in Pittsburgh.  While the veteran 
submitted records from that facility dated from May 2000 to 
February 2001, the RO should untertake appropriate action to 
obtain any additional records from facility, to date.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication for the claim for a higher initial 
evaluation for bronchial asthma should include specific 
consideration of whether "staged rating" (assignment of 
different rating for distinct periods of time based on the 
facts found), pursuant to Fenderson, cited to above.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should request from the 
Pittsburgh VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's sleep apnea and bronchial 
asthma since August 1997.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include private medical evidence from the 
UMPC in Pittsburgh, since February 2001).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
appropriate VA examination(s) for sleep 
apnea, and for evaluation of his bronchial 
asthma.  The entire claims file must be 
made available to each  physician 
designated to examine the veteran, and 
each  examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report

Regarding the veteran's claimed sleep 
apnea, based on the examination and 
review of the record, the examiner should 
offer an opinion as to whether the 
veteran has sleep apnea, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability was 
caused or is aggravated by the veteran's 
service-connected bronchial asthma.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

As regards the veteran's asthma, the 
examiner should arrange for pulmonary 
function studies to be accomplished, with 
FEV-1 and FEV-1/FVC test results noted.  
The examiner is requested to report the 
frequency and severity of any bronchial 
asthmatic attacks, including any 
instances of respiratory failure and the 
frequency of any visits to a physician to 
treat exacerbations.  The examiner should 
also state the need and frequency of 
medication to control the condition, to 
include whether the veteran requires 
daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications, or 
intermittent (at least three per year) 
courses of systemic corticosteroids. 

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for sleep apnea, claimed as due 
to service-connected bronchial asthma, and 
for an initial evaluation in excess of 30 
percent for bronchial asthma, in light of 
all pertinent evidence and legal 
authority.  In adjudicating the claim 
involving bronchial asthma, the RO must 
document its specific consideration of 
whether staged rating, pursuant to 
Fenderson, is appropriate.

9.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



